Title: From Thomas Jefferson to Henry Dearborn, 13 August 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear General
            
            Monticello Aug. 13. 03.
          
          I inclose you a petition from Aaron Goff of Vermont praying the release of his son under age. the fact of infancy being established, the discharge becomes a matter of right.   I have the pleasure to inform you that William Clarke accepts with great glee the office of going with Capt Lewis up the Missouri.   in the moment of my departure from Washington mrs Madison informed me you had a thought of travelling with your family as far as their house in Orange. in that case I should hope you would be tempted to come thirty miles further to Monticello, where my daughters and myself would be most happy to recieve yourself & family, and to detain you as long as your affairs would permit. you will find us in the hilliest & healthiest country in the world. I would recommend to you to come & return by different routs. the shortest and levellest is by Fairfax court house, Songster’s, Brown’s, Slate run church, Elk run church & Orange court house. the best country and entertainment, tho’ along a hilly road, is by Fairfax C. H. the Red house Prince Wm. C. H. Fauquier C. H. Culpeper C. H. and Orange C. H. the worst, longest, & most uninteresting road is by Fredericksburg. In hopes that this hope will be realised, I tender you my affectionate salutations & assurances of sincere esteem & respect. 
          
            
              Th: Jefferson
            
          
        